KINDER MORGAN ENERGY PARTNERS, L.P. Exhibit 21.1 Kinder Morgan Texas Gas Services LLC Plantation Pipe Line Company (51%) Kinder Morgan Transmix Company, LLC Kinder Morgan Interstate Gas Transmission LLC Sonoran Pipeline LLC (50%) Kinder Morgan Operating L.P. “A” Kinder Morgan Canada Company KMEP Canada ULC KM Express Limited 1108437 Alberta Ltd. 3071978 Nova Scotia Company 6043445 Canada Inc. 6048935 Canada Inc. Kinder Morgan Pipelines (USA) Inc. ExPlatte Holdings Inc. Express GP Holdings Ltd. Express Holdings (Canada) Limited Partnership Express Holdings (USA) Inc. Express Pipeline Limited Partnership Express Pipeline Ltd. Express US Holdings LP Express Pipeline LLC NS 307 Holdings Inc. Platte Pipe Line Company KM Canada Terminals ULC Kinder Morgan Bison ULC Kinder Morgan Heartland ULC Kinder Morgan Canada CO2 ULC Kinder Morgan Canada Inc. Kinder Morgan Canada Terminals Limited Partnership Trans Mountain (Jet Fuel) Inc. Trans Mountain Pipeline (Puget Sound) LLC Trans Mountain Pipeline L.P. Trans Mountain Pipeline ULC Kinder Morgan Operating L.P. “B” Kinder Morgan CO2 Company, L.P. Kinder Morgan Bulk Terminals, Inc. Western Plant Services, Inc. Dakota Bulk Terminal, Inc. Delta Terminal Services LLC RCI Holdings, Inc. HBM Environmental, Inc. Milwaukee Bulk Terminals LLC Queen City Terminals, Inc. Kinder Morgan Port Terminals USA LLC Elizabeth River Terminals LLC Nassau Terminals LLC Fernandina Marine Construction Management LLC Kinder Morgan Port Manatee Terminal LLC Kinder Morgan Port Sutton Terminal LLC Pinney Dock & Transport LLC Kinder Morgan Operating L.P. “C” Kinder Morgan Operating L.P. “D” SFPP, L.P. (99.5%) Kinder Morgan Liquids Terminals LLC Kinder Morgan Pipeline LLC Kinder Morgan Tank Storage Terminals LLC Kinder Morgan 2-Mile LLC Rahway River Land LLC Central Florida Pipeline LLC Southwest Florida Pipeline LLC Calnev Pipe Line LLC Kinder Morgan Las Vegas LLC Coyote Gas Treating Limited Liability Company Plantation Services, LLC (51%) Red Cedar Gathering Company (49%) Globalplex Partners, Joint Venture (50%) Colton Processing Facility Cortez Pipeline Company (50%) Cortez Capital Corporation Kinder Morgan Materials Services, LLC CIG Trailblazer Gas Company, L.L.C. Tejas Gas, LLC Gulf Energy Gas, LLC Gulf Energy Gathering & Processing, LLC Gulf Energy Marketing, LLC Hydrocarbon Development, LLC Stellman Transportation, LLC Tejas Gas Systems, LLC Tejas-Gulf, LLC Tejas Natural Gas, LLC Kinder Morgan Pipeline Services of Mexico S. de R.L. de C.V. Valley Gas Transmission, LLC Silver Canyon Pipeline LLC Kinder Morgan Liquids Terminals St. Gabriel LLC Kinder Morgan Gas Natural de Mexico S. de R.L. de C.V. Emory B Crane, LLC Frank L. Crane, LLC Paddy Ryan Crane, LLC Agnes B Crane, LLC KMBT LLC KM Crane LLC MJR Operating LLC Kinder Morgan Southeast Terminals LLC International Marine Terminals (66.66%) ICPT, L.L.C. I.M.T. Land Corp. Kinder Morgan Carbon Dioxide Transportation Company Pecos Carbon Dioxide Transportation Company (69.27%) River Consulting, LLC Kinder Morgan River Terminals LLC Kinder Morgan Arrow Terminals, L.P. Global American Terminals LLC Kinder Morgan Amory LLC Kinder Morgan Arrow Terminals Holdings, Inc. KM Decatur, Inc. River Terminals Properties, LP Tajon Holdings, Inc. River Terminals Properties GP LLC Guilford County Terminal Company, LLC (65%) Johnston County Terminal, LLC (50%) KM Upstream LLC Kinder Morgan Petcoke LP LLC Kinder Morgan Petcoke GP LLC Kinder Morgan Petcoke, L.P. Stevedore Holdings, L.P. Kinder Morgan NatGas Operator LLC General Stevedores Holdings LLC General Stevedores GP, LLC SRT Vessels LLC Carbon Exchange LLC Kinder Morgan Louisiana Pipeline Holding LLC Kinder Morgan Louisiana Pipeline LLC Kinder Morgan Pecos LLC Kinder Morgan W2E Pipeline LLC Rockies Express Pipeline LLC (50%) Kinder Morgan Texas Terminals, L.P. Kinder Morgan Cameron Prairie Pipeline LLC Midcontinent Express Pipeline LLC (50%) Lomita Rail Terminal LLC Transload Services, LLC Devco USA, L.L.C. Kinder Morgan Cochin ULC Kinder Morgan Cochin LLC Kinder Morgan Seven Oaks LLC Mid-Ship Group LLC (25%) Kinder Morgan Columbus LLC KM Liquids Terminals LLC Kinder Morgan Production Company LLC Kinder Morgan Crude Oil Pipelines LLC Kinder Morgan Wink Pipeline LLC Kinder Morgan Tejas Pipeline LLC Kinder Morgan Texas Pipeline LLC Kinder Morgan North Texas Pipeline LLC Kinder Morgan Border Pipeline LLC Kinder Morgan Marine Services LLC Kinder Morgan Mid Atlantic Marine Services LLC TransColorado Gas Transmission Company LLC Trailblazer Pipeline Company LLC Northeast Express Pipeline LLC (66.66%) Kinder Morgan Terminals, Inc. Fayetteville Express Pipeline LLC (50%) Betty Lou LLC KM Ship Channel Services LLC Javelina Tug LLC J.R. Nicholls LLC Razorback Tug LLC Texan Tug LLC Mr. Bennett LLC Hampshire LLC Mr. Vance LLC Audrey Tug LLC Jeannie Brewer LLC KM Treating GP LLC Endeavor Gathering LLC (40%) Kinder Morgan Endeavor LLC Cypress Interstate Pipeline LLC (50%) Kinder Morgan Treating LP Kinder Morgan Eagle Ford LLC Kinder Morgan Commercial Services LLC Kinder Morgan Dallas Fort Worth Rail Terminal LLC Kinder Morgan Baltimore Transload Terminal LLC Kinder Morgan Linden Transload Terminal LLC KM North Cahokia Land LLC KM North Cahokia Terminal Project LLC KM North Cahokia Special Project LLC KM Kaskaskia Dock LLC North Cahokia Real Estate, LLC (17.46%) North Cahokia Terminal, LLC (50%) North Cahokia Industrial, LLC (50%) Kellogg Terminal, LLC (50%) KM Gathering LLC KinderHawk Field Services LLC Dietze Products LLC (20%) Eagle Ford Gathering LLC (50%) Kinder Morgan KMAP LLC Kinder Morgan Rail Services LLC Kinder Morgan Cushing LLC Eagle Ford Crossover LLC Kinder Morgan Urban Renewal, L.L.C. Kinder Morgan Fleeting LLC Greens Bayou Fleeting, LLC (49%) Deeprock North, LLC (50%) Deeprock Development, LLC (51%) Kinder Morgan Crude & Condensate LLC Watco Companies, LLC KM Eagle Gathering LLC Kinder Morgan Battleground Oil LLC Battleground Oil Specialty Terminal Company LLC (50%) Parkway Pipeline LLC (50%) EagleHawk Field Services LLC (25%) Kinder Morgan Pony Express Pipeline LLC KM Treating Production LLC Kinder Morgan Crude to Rail LLC
